 

 

 

 

RETIREMENT AND TRANSITION AGREEMENT

 

This Retirement and Transition Agreement (the “Agreement”) is entered into
between Jerry D. Neal, a resident of North Carolina (“Employee”), and RF Micro
Devices, Inc., a North Carolina corporation (“Employer”), effective as of the
31st day of May, 2012 (the “Retirement Date”).

 

WHEREAS, Employee currently is in the position of Executive Vice President of
Marketing; and

 

WHEREAS, Employee has indicated his desire to retire from his employment; and

 

WHEREAS, the parties wish for Employee’s retirement from his employment to be
achieved in an amicable fashion and with a clear understanding of their rights
and liabilities;

 

THEREFORE, the parties agree as follows:

 

1.         Retirement Date.  Employee will retire from employment with Employer
and all of its subsidiaries and affiliates effective as of the Retirement Date. 
As of the Retirement Date, Employee will be deemed to have tendered his
resignation as an officer and from all other positions with Employer and its
subsidiaries and affiliates.  Between the date of execution of this Agreement by
Employee and through and including the Retirement Date, Employee will continue
to be paid his current salary in accordance with Employer’s normal payroll
practices (except the last payment will be via check rather than direct deposit)
and through and including the Retirement Date Employee will continue to be
eligible to participate in all of Employer’s benefit plans and programs and
receive compensation and benefits thereunder on the same basis as in effect
immediately prior to the execution of this Agreement by Employee.

 

2.         Compensation.

 

            (a)        Post-Retirement Compensation.  Employer will pay to
Employee a lump sum payment of Six Hundred Three Thousand Three Hundred
Thirty-Three and 50/100 Dollars ($603,333.50).  Such payment will be subject to
normal tax withholdings.  Such payment will be made within ten (10) business
days of the Retirement Date.

 

            (b)        Payments for COBRA Continuation Coverage; Special Bonus. 
Upon retirement, Employee will be offered the option of continuing his current
individual and family dependent medical, dental and prescription drug insurance
coverage (the “Continuation Coverage”) under Employer’s medical and dental plans
pursuant to the requirements of the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”).  If Employee is enrolled under the Blue Cross & Blue Shield PPO,
the COBRA notification will be mailed directly to Employee from ADP.  If
Employee wants Continuation Coverage, Employee must complete, sign and mail the
application form to ADP within 60 days of the Retirement Date; alternatively,
Employee may enroll for Continuation Coverage online by going to
www.benedirect.adp.com and registering as a new

 

 

--------------------------------------------------------------------------------

 


 

 

participant.  If Employee elects Continuation Coverage under COBRA, Employer
will pay Employee’s COBRA premium for 18 months from the Retirement Date or
until Employee is no longer eligible for Continuation Coverage under COBRA,
whichever period is shorter.  Thereafter, for a period of two years, less the
period during which Continuation Coverage under COBRA is provided by Employer,
Employee will acquire for himself a Medicare supplemental insurance policy and
for his wife a medical and dental insurance policy, both providing medical,
dental and prescription drug coverage reasonably equivalent to the coverage
provided by Employer under its medical and dental plans as of the Retirement
Date, and Employer will reimburse Employee for the cost of both such policies. 
With respect to each calendar year during which the Continuation Coverage is
provided to Employee and his dependents pursuant to this subsection (b) and each
calendar year during which the private policies are reimbursed by Employer, to
the extent that the Continuation Coverage benefits and the reimbursements
constitute taxable income to Employee, Employer shall report as income to
Employee for federal and state income tax purposes the value of the Continuation
Coverage and the reimbursements.  In addition, Employer shall pay to Employee an
annual special bonus equal to the amount necessary to pay any federal income
tax, state income tax, or other tax imposed upon Employee as a result of the
receipt of the Continuation Coverage, the reimbursements and the special bonus
provided for in this subsection (b).  For purposes of determining the amount of
the special bonus, Employee shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation for individuals in the calendar
year in which the special bonus is paid.  In addition, Employee shall be deemed
to pay state income taxes at a rate determined in accordance with the following
formula:

 

(1 – (highest marginal rate of federal income taxation for individuals)) X
(highest marginal rate of income tax in the state in which Employee is domiciled
for individuals in the calendar year in which the special bonus is paid).

 

The amount of the special bonus shall be determined by Employer in good faith. 
The special bonus shall be paid to Employee in a single lump sum payment on or
prior to December 31 of each calendar year during which the Continuation
Coverage or the reimbursements are provided pursuant to this subsection (b).

 

            (c)        401(k) Plan.  Employee’s account balance in Employer’s
401(k) Plan may remain in such Plan or be transferred to another qualified plan
or IRA at Employee’s election.  To transfer Employer’s account balance to
another qualified plan or IRA or to obtain a distribution from the account,
Employee should visit Fidelity’s website at www.401k.com or call the Fidelity
Retirement Benefits Line at 1-800-890-4015.  Outstanding loans against
Employer’s 401(k) Plan balance must be repaid within 30 days of the Retirement
Date.

 

(d)       Group Life Insurance and Accidental Death & Dismemberment.  Life
Insurance and Accidental Death & Dismemberment Insurance provided by Employer
ceases effective midnight on the Retirement Date.  These benefits cannot be
converted to an individual plan.
 

 

            (e)        Portable Supplemental Life Insurance.  Supplemental Life
Insurance or Accidental Death & Dismemberment Insurance Employee may have
elected

 

-2-

--------------------------------------------------------------------------------

 


 

 

 

to purchase through The Hartford that is designated as “portable” may be
converted to an individual plan.  Please contact Patsy Cairrikier, Manager,
Benefits, 336-678-7235, for the conversion form.  Please mail the completed
“Election of Portability Coverage” form to The Hartford within 31 days after
your group insurance coverage ends, which is midnight on the Retirement Date.

 

            (f)        Long-Term Disability Insurance.  Long-term disability
insurance coverage ceases effective midnight on the Retirement Date.  This
benefit cannot be converted to an individual plan. 

 

            (g)        Flexible Spending Accounts.  Medical Accounts in the
Flexible Spending Plan are available for continuation for a limited period of
time.  If Employee is enrolled in the Medical Flexible Spending Plan, the COBRA
notification will be mailed directly to Employee from Pro Benefits.  If Employee
elects to accept the coverage, Employee must complete, sign and mail the
application form to Pro Benefits within 60 days of the Retirement Date.  The
premium is due within 45 days of Employee’s application for coverage and is due
the first of each month thereafter.  Employee’s payment should be mailed to Pro
Benefits.

 

            (h)        Employee Stock Purchase Plan.  Eligibility for
participation in Employer’s Stock Purchase Plan ceases effective as of the
Retirement Date.  Employer will reimburse payroll deductions credited to
Employee’s account during the current purchase period no later than the next
scheduled payroll period following the Retirement Date.
 

 

            (i)         Equity Awards.  As of the date of execution of this
Agreement, Employee is the holder of (1) unexercised and fully vested incentive
stock options and nonqualified stock options covering an aggregate of 688,648
shares of Employer’s common stock (the “Options”) previously awarded to Employee
under the terms of Employer’s 1997 Key Employees’ Stock Option Plan, as amended
(the “1997 Plan”), Employer’s 1999 Stock Incentive Plan, as amended (the “1999
Plan”) and the 2003 Stock Incentive Plan of RF Micro Devices, Inc., as amended
(the "2003 Plan" and each of the 1997 Plan, the 1999 Plan and the 2003 Plan, a
"Stock Plan"), (2) an aggregate of 175,077 unvested service-based restricted
stock unit awards (“RSAs”), each of which was awarded under the 2003 Plan
pursuant to a "Restricted Stock Award Agreement (Service-Based Award for Senior
Officers)", and (3) an aggregate of 160,313 unvested performance-based RSAs
awarded under the 2003 Plan (a portion of which will vest prior to the
Retirement Date in accordance with their terms).  Exhibit A attached hereto
identifies (1) all the Options (two of which will expire prior to the Retirement
Date unless exercised before their stated expiration date), (2) all the
service-based RSAs held by Employee as of the Retirement Date that have one or
more unvested installments that will continue to vest after the Retirement Date,
and (3) all the performance-based RSAs held by Employee as of the Retirement
Date (assuming Employer meets five of the goals for the fiscal year 2012
performance-based RSA), none of which would (but for this Section 2(i)) vest
after the Retirement Date.  Upon retirement, any Options granted to Employee
under the 2003 Plan pursuant to any "Stock Option Agreement (Senior Officers)"
shall continue to be exercisable following retirement in accordance with the
terms of such agreement, including but not limited to Section 2 of Schedule A
thereto, and Employer agrees that the Administrator (as defined in the 2003
Plan) shall not exercise negative discretion to alter such post-termination
exercise and vesting terms.  Upon retirement, any service-based RSA granted to
Employee under the 2003 Plan shall continue to vest following retirement in
accordance with the terms of the RSA agreement, including but not limited to
Section 2 of Schedule A thereto, and Employer

 

-3-

--------------------------------------------------------------------------------

 


 

agrees that the Administrator shall not exercise negative discretion to alter
such post-termination vesting terms.  Any other Options and/or RSAs granted to
Employee under any Stock Plan (including, without limitation, any
performance-based RSAs granted under the 2003 Plan) shall continue in accordance
with the terms of the respective Stock Plan and award agreement, except that
Employer agrees to accelerate vesting of any such outstanding performance-based
RSAs (but not to extend the option period, with respect to Options), so that
such performance-based RSAs shall be vested in full on or before the Retirement
Date. Employer and Employee hereby agree that any stock option agreement and/or
RSA agreement entered into under any Stock Plan shall hereby be amended if and
solely to the extent deemed necessary to comply with the provisions of this
Section 2(i).

           

3.         Assistance in Litigation.  Employee shall, upon reasonable notice,
furnish such information and assistance to Employer as may reasonably be
required by Employer in connection with any investigation, inquiry, litigation
or other proceeding in which it is or may become involved, and which arises out
of facts and circumstances known to Employee (and without regard to whether
Employee is a party thereto).  Employer shall promptly reimburse Employee for
his reasonable out-of-pocket expenses incurred in connection with the
fulfillment of his obligations under this Section 3.

 

4.         Benefits Upon Retirement.  Upon the Retirement Date, and except as
provided in Sections 2(b), 2(c), 2(e), 2(g) and 2(i) above, Employee shall not
be entitled to continue to participate in any other Employer-sponsored welfare
or retirement benefit plan, program, policy or arrangement or receive any
benefit thereunder except on the terms and conditions contained in the plan
documents governing such benefits.  Employee acknowledges and agrees that as of
the Retirement Date, no amount is owed to him under Employer’s Paid Time Off
Policy as in effect on the Retirement Date or under Employer’s predecessor
vacation policy.

 


5.         DEATH AFTER RETIREMENT DATE.  SHOULD EMPLOYEE DIE AFTER THE
RETIREMENT DATE (A) EMPLOYER WILL PAY TO EMPLOYEE’S ESTATE THE PAYMENT PROVIDED
FOR IN SECTION 2(A) ABOVE TO THE EXTENT NOT PREVIOUSLY PAID, (B) EMPLOYER WILL
CONTINUE TO PROVIDE TO EMPLOYER’S SURVIVING SPOUSE THE CONTINUATION COVERAGE,
REIMBURSEMENTS AND SPECIAL BONUS SET FORTH IN SECTION 2(B) FOR THE REMAINING
PERIOD SPECIFIED THEREIN AND (C) NOTWITHSTANDING SECTION 2(I), ALL RIGHTS WITH
RESPECT TO ANY OUTSTANDING STOCK OPTIONS OR RSAS AT THE TIME OF EMPLOYEE’S DEATH
SHALL BE GOVERNED BY THE TERMS OF THE APPLICABLE STOCK PLANS AND STOCK OPTION
AGREEMENTS AND RSA AGREEMENTS.  ANY OTHER BENEFITS TO WHICH EMPLOYEE’S ESTATE
MAY BE ENTITLED PURSUANT TO ANY EMPLOYER-SPONSORED WELFARE AND RETIREMENT
BENEFIT PLAN, PROGRAM, POLICY OR ARRANGEMENT IN WHICH EMPLOYEE IS A PARTICIPANT
WILL BE DETERMINED PURSUANT TO THE TERMS OF THE APPLICABLE PLAN DOCUMENTS.
 

 

6.         Return of Company Property.  Promptly following the Retirement Date,
Employee will return to Employer all Employer property, including, but not
limited to, computers, credit cards, personal digital assistant and Employer
Confidential Information



 


 

-4-

--------------------------------------------------------------------------------

 


 

 

 

(both written and electronic copies) as required under Section 7(a), unless
otherwise mutually agreed by the parties.  Employee may retain his cell phone
and his cell phone number, provided that he assumes service costs related to the
phone as of June 1, 2012.  Employee will be permitted to remove all of his
personal belongings from his office.

 

7.         Restrictive Covenants.  Employee acknowledges that Employer is
engaged in the highly competitive business and that Employer has made
substantial investments of time and capital in the development of its business
and the goodwill associated with its business and will continue to make such
substantial investments.  In order to protect Employer against possible injury
or damage, Employee agrees as follows:

 

(a)        Nondisclosure.  Employee acknowledges that as a result of his
employment by Employer, he has used, acquired and added to Confidential
Information relating to Employer which is proprietary to Employer.  Employee
agrees that he shall not at any time, directly or indirectly, divulge or
disclose to any person, for any purpose, any Confidential Information unless
legally required to do so.  “Confidential Information,” as that term is used in
this Agreement, shall mean all information concerning Employer, including, but
not limited to, business plans and models, specifications, technical data,
designs, formulas, computer software programs, manuals, methods of operation,
accounting and financial information, customer lists, pricing structure and
other product information, which has ever been or will be revealed to or
discovered by Employee, unless such information was generally available to the
public prior to disclosure by Employee or subsequently became publicly available
through no act of Employee that was not authorized by Employer.  Such
information shall be considered “Confidential Information” whether it was
disclosed to Employee by plans, drawings, reports or other written materials, by
conversation with employees or agents of Employer, by observation or inspection
of physical objects or by any other method.  Promptly following the Retirement
Date, Employee shall, on a best efforts basis immediately deliver, or cause to
be delivered, to Employer any and all documents, statements or other information
(both written and electronic copies) in his possession or control obtained from
Employer containing Confidential Information (including, but not limited to,
photocopies as taken by Employee or any other person in or outside Employer, and
Employee’s handwritten or typed notes containing such Confidential
Information).  The return of documents provided for herein shall in no way
obviate the obligation of Employee to maintain the confidentiality of the
Confidential Information as provided for herein.

 

 

(b)        Prohibition of Certain Solicitation and Competition.  Employer and
Employee acknowledge and agree that in consideration of the compensation paid
and the benefits to be provided to Employee under this Agreement and Employee's
covenants and obligations under this Agreement, the Non-Competition and
Confidentiality Agreement between Employee and Employer dated February 28, 1992,
is hereby terminated and of no further force or effect as of the Retirement
Date.  In recognition that Employee's previous services rendered to Employer are
of a special and unusual character that have a unique value to Employer, loss of
which may not adequately be compensated by damages

 

-5-

--------------------------------------------------------------------------------

 


 

 

 

in any action at law, and as a material inducement to Employer to pay the
compensation and provide the benefits to Employee set forth in this Agreement,
Employee covenants and agrees that from the date hereof until the second
anniversary of the Retirement Date (the "Restricted Period"), Employee will not,
directly or indirectly, on behalf of any person, firm, partnership, corporation,
association or entity:

 

(i)         Call upon any of the customers of Employer who are customers at the
Retirement Date for the purpose of soliciting or providing customers to any
Competitive Business (as hereinafter defined); or

 

(ii)        Call upon any of the employees, consultants or representatives of
Employer who are in such positions as of the Retirement Date or at any time
during the Restricted Period for the purpose of soliciting or inducing or
encouraging such employees, consultants or representatives to discontinue their
relationship with Employer to establish a relationship with Employee or with any
Competitive Business; or

 

(iii)       Either individually, or as a director, manager or partner, or as an
officer-level or executive-level employee, or as a consultant to other
officer-level or executive-level employees, directly or indirectly, in one or a
series of transactions, engage in or be engaged in, within the Restricted Area
(as hereinafter defined), a Competitive Business; provided, that Employee may
own as a passive investment not more than five percent (5%) of the issued and
outstanding stock of a publicly traded entity that is engaged in a Competitive
Business.

 

For purposes of this Agreement, "Competitive Business" means the business of
designing, developing, manufacturing, assembling or marketing radio frequency
integrated circuit devices, and “Restricted Area” means the United States of
America.

 

(c)        Nondisparagement.  Employee agrees that he will not make disparaging
comments regarding Employer or any of its officers or directors to any third
party.  Employer agrees that neither it nor any of its officers or directors
will make disparaging comments regarding Employee to any third party. 

 

 

(d)       Breach.  Employee agrees that if he breaches the restrictive covenants
or any other material provision of this Agreement, Employee will be liable to
Employer for and will immediately repay to Employer as liquidated damages an
amount equal to $603,333.50 multiplied by a fraction, the numerator of which is
twenty-one (21) minus the number of full calendar months that have elapsed since
the Retirement Date as of the date on which Employee first engages in conduct
constituting the breach (as determined in good faith by Employer), and the
denominator of which is twenty-one (21).  Employee agrees that such liquidated
damages are reasonable compensation to Employer for such breach and are in
addition to any other remedies (including injunctive relief and recovery of
actual damages in excess of such liquidated sum as may be determined by

 

-6-

--------------------------------------------------------------------------------

 


 

 

 

 arbitration under Section 11 of this Agreement) available to Employer as a
result of such breach.  From and after the twenty-first month following the
Retirement Date, if Employee breaches the restrictive covenants or any other
material provision of this Agreement, in addition to any other remedies
(including injunctive relief), Employer shall be entitled to such damages as may
be determined by arbitration under Section 11 of this Agreement.

 

(e)        Reasonableness of Restrictions.  Employee and Employer have each
carefully read the provisions of this Section 7 and, having done so, agree that
the restrictions set forth in this Section 7 (including, but not limited to, the
Restricted Period restriction and the Restricted Area restriction set forth in
this Section 7) are fair and necessary to prevent Employee from unfairly taking
advantage of contacts established, nurtured, serviced, enhanced or promoted and
knowledge gained during Employee’s employment with Employer, and are necessary
for the reasonable and proper protection of Employer’s interests.  Employee
acknowledges that the covenants contained in this Section 7 will not cause an
undue burden on Employee.  Notwithstanding the foregoing, in the event any part
of the covenants set forth in this Section 7 shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein.  In the event that any provision of this Section 7 shall be
declared by a court of competent jurisdiction to be overbroad as written,
Employee specifically agrees that the court should modify such provision in
order to make it enforceable, and that a court should view each such provision
as severable and enforce those severable provisions deemed reasonable by such
court.  In the event the enforceability of any of the terms of this Agreement
shall be challenged in court or by arbitration and Employee is not enjoined from
breaching any of the protective covenants, then if a court of competent
jurisdiction finds that the challenged protective covenant is enforceable, the
time periods shall be deemed tolled upon the filing of the lawsuit or indemnity
claim challenging the enforceability of this Agreement until the dispute is
finally resolved and all periods of appeal have expired. 

 

8.         Release.  Employee, for himself, his successors, administrators,
heirs and assigns, hereby fully releases, waives and forever discharges the
Employer, any affiliated company or subsidiary, their predecessors, successors,
affiliates, assigns, directors, officers, agents, attorneys, and employees,
whether past, present, or future (the “Released Parties”) from any and all
actions, suits, debts, demands, damages, claims, judgments, or liabilities of
the Released Parties to Employee arising out of Employee’s employment with or
separation from any of the Released Parties, such as (by way of example only)
any claim for bonus, severance, or other benefits apart from the benefits stated
herein; breach of contract; wrongful discharge; impairment of economic
opportunity; any claim under common-law or at equity; any tort; claims for
reimbursements; claims for commissions; or claims for employment discrimination
under any state, federal, local law, statute, or regulation which include claims
under the Age Discrimination in Employment Act, 29 U.S.C. 621 et. seq, the
Employee Retirement Income Security Act of 1974, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Family and Medical Leave Act, and all

 

-7-

--------------------------------------------------------------------------------

 


 

 

 

 

corresponding state laws that might apply, including but not limited to the
North Carolina Wage and Hour Act, and any and all federal and state executive
orders and other statutes and regulations, and any claim for attorneys’ fees,
costs, disbursements or the like.  Employee acknowledges and agrees that this
release is an essential and material term of this Agreement and that, without
such release and covenant not to sue, no agreement would have been reached by
the parties.  Employee understands and acknowledges the significance of this
release and this Agreement.

 

9.         Consideration and Revocation Period.  Employee acknowledges that he
has hereby been advised in writing to consult with an attorney of his choice
prior to signing this Agreement, and that he had at least 21 days to consider
this Agreement before signing it.  Employee acknowledges that if this Agreement
is signed before 21 days have elapsed from the date of delivery, by signing this
Agreement he has expressly waived the 21-day consideration period.  Employee
acknowledges that he may revoke this Agreement within seven (7) days following
its execution, and the Agreement shall not become effective until the revocation
period has expired.

 

10.       Opportunity to Seek Counsel.  Employee acknowledges by signing this
Agreement that he has read and understands this document, that he has conferred
with or had the opportunity to confer with an attorney of his choice regarding
the terms and meaning of this Agreement, that he has had sufficient time to
consider the terms provided for in this Agreement, that no representations or
inducements have been made to him as set forth herein, and that he has signed
the same KNOWINGLY AND VOLUNTARILY.

 

11.       Arbitration.  Except as provided below, any dispute or controversy
arising between the parties to this Agreement involving the interpretation or
application of any provision of this Agreement, or arising out of this
Agreement, shall be submitted to arbitration at Greensboro, North Carolina,
pursuant to the Commercial Rules (the “Rules”) of the American Arbitration
Association (“AAA”) by an arbitrator mutually agreed upon by the parties.  The
arbitration shall be commenced by either party giving the other party a notice
of arbitration in accordance with the Rules of the AAA.  The arbitration shall
be administered by the arbitrator unless the parties mutually agree to the
administration by a third party organization or association.  Such arbitrator
shall be a retired North Carolina Superior Court or federal District Court judge
without any economic or financial interest of any kind in the outcome of the
arbitration.  In the event Employer and Employee are unable to agree on an
arbitrator within fifteen days of the service of the notice of arbitration, then
the party initiating the arbitration shall circulate a list of three acceptable
arbitrators who meet the criteria set forth above and are able to commence and
complete the arbitration within 180 days from appointment.  The responding party
shall select an arbitrator from the list.  The arbitrator may, in his or her
discretion, award to the prevailing party its costs of the proceeding, including
attorneys’ fees and expenses.  The decision of the arbitrator shall be final and
binding on the parties, and judgment upon the decision may be entered in the
state courts or federal courts having jurisdiction over Guilford County, North
Carolina.  Notwithstanding the foregoing, either party shall have the right to
institute an action against the other party in the federal or state courts of
Guilford County, North Carolina seeking injunctive relief to enjoin any
continuing or threatened breach by the other party of any term of this
Agreement.

 

-8-

--------------------------------------------------------------------------------

 


 

 

 

12.       Governing Law.  The provisions of this Agreement shall be construed in
accordance with the internal laws of the state of North Carolina.  In the event
that any paragraph, subparagraph or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the paragraph, subparagraph, or provision and this Agreement
shall be enforced to the maximum extent permitted by law, and if any paragraph,
subparagraph, or provision of Agreement shall be determined to be totally
contrary to governing law or otherwise totally unenforceable, the paragraph,
subparagraph, or provision shall be severed and disregarded and the remainder of
this Agreement shall be enforced to the maximum extent permitted by law.

 

13.       No Admissions.  Employee agrees that neither this Agreement nor
performance hereunder constitutes an admission by any of the Released Parties of
any violation of any federal, state, or local law, regulation, common-law,
breach of any contract, or any other wrongdoing of any type.

 

14.       Entire Agreement.  This Agreement expresses the entire agreement
between the parties with reference to the date and terms of the retirement of
Employee and supersedes and replaces any prior understanding or arrangement,
other than any benefit plans, governing such terms, whether written or oral,
between Employee and Employer.

 

15.       Modification of Agreement.  No waiver or modification of this
Agreement shall be valid unless in writing and signed by the party to be charged
therewith.

 

 

 

RF Micro Devices, Inc.                                 /s/ Jerry D.
Neal          

                                                                        Jerry D.
Neal

 

By:      /s/ Robert A. Bruggeworth                    April 5, 2012

            Robert A. Bruggeworth                       Date

            President and Chief Executive

Officer

           

 

            April 5, 2012
            Date



 

 

-9-

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A

 

Jerry D. Neal Options and Restricted Stock Awards

 

OPTIONS

 

 

Grant Type

 

Plan

 

Grant Date

 

Quantity Granted

 

Quantity Outstanding

 

Expiration Date

 

Grant Price

Post Retirement
Rights

 

 

 

 

 

 

 

 

ISO

1999

5/13/2002

6,230

6,230

5/13/2012

$16.05

N

NQ

1999

5/13/2002

44,770

44,770

5/13/2012

$16.05

N

ISO

1997

10/10/2002

1

1

10/10/2012

$5.60

N

ISO

2003

8/19/2003

11,793

11,793

8/19/2013

$8.48

Y

NQ

2003

8/19/2003

83,207

83,207

8/19/2013

$8.48

Y

ISO

2003

7/27/2004

17,242

17,242

7/27/2014

$5.80

Y

NQ

2003

7/27/2004

87,758

87,758

7/27/2014

$5.80

Y

NQ

2003

8/9/2005

165,000

165,000

8/9/2015

$5.97

Y

NQ

2003

8/1/2006

165,000

165,000

8/1/2016

$6.15

Y

NQ

2003

8/9/2007

107,647

107,647

8/9/2017

$6.31

Y

 

SERVICE-BASED RESTRICTED STOCK AWARDS

 

 

 

 

To Vest on Anniversary of Grant Date

 

 

Grant Date

 

Quantity Granted

Unvested Shares at
Retirement Date

 

2012

 

2013

 

2014

 

2015

Post Retirement
Rights

 

 

 

 

 

 

 

 

8/9/2007

30,903

7,727

7,727

 

 

 

Y

7/30/2008

110,000

27,500

27,500

 

 

 

Y

7/30/2009

110,000

55,000

27,500

27,500

 

 

Y

8/4/2010

59,800

44,850

14,950

14,950

14,950

 

Y

8/3/2011

40,000

40,000

10,000

10,000

10,000

10,000

Y

 

PERFORMANCE-BASED RESTRICTED STOCK AWARDS

 

 

 

 

To Vest on Anniversary of Grant Date

 

 

Grant Date

 

Quantity Granted

Unvested Shares at
Retirement Date

 

2012

 

2013

 

2014

 

2015

Post Retirement
Rights

 

 

 

 

 

 

 

 

5/5/2009

158,750

39,688

39,688

 

 

 

N

5/5/2010

86,750

43,375

21,687

21,688

 

 

N

5/4/2011

77,250

77,250

38,625

19,312

19,313

 

N

 

--------------------------------------------------------------------------------

 

 